ACCEPTED
                                                                            01-15-00243-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                       5/1/2015 12:38:16 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK



                 NO . 01-15-00243-CV
     __________________________________________     FILED IN
                                             1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
             IN THE FIRST COURT OF APPEALS
                                             5/1/2015 12:38:16 PM
                    HOUSTON , TEXAS
                                             CHRISTOPHER A. PRINE
     ___________________________________________     Clerk

           THE DISCOVERY GROUP , INCORPORATED
           D /B /A PREFERRED CORPORATE HOUSING
                          Appellant

                            V.

            RICHARD KAMMEN , INDIVIUDALLY
        AND D /B /A RICHARD KAMMEN & ASSOCIATES
                         Appellee.
     ___________________________________________

 Appeal from the County Civil Court at Law Number Three (3)
                    Harris County, Texas
               Trial Court Cause No. 1029597
    ___________________________________________

FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLEE’S BRIEF
     ___________________________________________


                                 Andrew P. McCormick
                                 Laurie A. Munoz
                                 McCormick, Lanza & McNeel, LLP
                                 4950 Bissonnet Street
                                 Bellaire, TX 77401
                                 (713) 523-0400
                                 (713) 523-0408 Fax

                                 Attorneys for Appellee,
                                 Richard Kammen, individually and d/b/a
                                 Richard Kammen & Associates
  UNOPPOSED MOTION TO EXTEND TIME FOR FILING APPELLEE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

          Richard Kammen, individually and d/b/a Richard Kammen & Associates, Appellee,

moves this court to grant an extension of time to file Appellee's Brief, and respectfully

states:

          1.    Appellee’s Brief is due to be filed with this Court on May 8, 2015.

          2.    Appellee, Richard Kammen, individually and d/b/a Richard Kammen &

Associates, seeks a 20-day extension of time to file Appellee's Brief, which would make

Appellee's Brief due on or before May 22, 2015.

          3     This extension of time is necessary because due to time constraints and the

time required to conduct the research. It will be difficult for counsel for Appellee, Richard

Kammen, individually and d/b/a Richard Kammen & Associates, to adequately prepare the

brief in this appeal if the extension is not granted. Therefore, additional time is needed to

adequately prepare the arguments in this case.

          4.    Counsel for Richard Kammen, individually and d/b/a Richard Kammen &

Associates has conferred with the counsel for Appellant, The Discovery Group,

Incorporated d/b/a Preferred Corporate Housing, and he is unopposed to the motion to

extend time.

          5.    This is the first extension of time Appellee has sought for the filing of the

Appellee's Brief.


                                              2
                                 PRAYER FOR RELIEF

       For the reasons set forth above, Appellee requests that this court render an order

extending the time for filing Appellee Richard Kammen, individually and d/b/a Richard

Kammen & Associates’s Brief to and including May 22, 2015. Appellee also requests any

other relief to which it may be entitled.

                                                  Respectfully submitted,

                                                  MC CORMICK, LANZA & MC NEEL, LLP



                                            By: /s/ Andrew P. McCormick
                                                   ANDREW P. McCORMICK
                                                   State Bar No. 13457100
                                                   amccormick@mlm-lawfirm.com
                                                   LAURIE A. MUNOZ
                                                   State Bar No. 24071782
                                                   lmunoz@mlm-lawfirm.com
                                                   4950 Bissonnet Street
                                                   Bellaire, Texas 77401
                                                   (713) 523-0400 / (713) 523-0408

                                                  Attorneys for Appellee
                                                  Richard Kammen, individually and d/b/a
                                                  Richard Kammen & Associates

                           CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
conferred with opposing counsel regarding this request and that Steven D. Poock, counsel
for Appellant, does not oppose this motion.

                                                   /s/ Laurie A. Munoz
                                                  LAURIE A. MUNOZ


                                              3
                              CERTIFICATE OF SERVICE

     I certify that I have served this document on all other parties, which are listed below
on May 1, 2015 via email and/or facsimile as follows:

              Steven D. Poock
              Attorney at Law
              P. O. Box 984
              Sugar Land, TX 77487


                                                 /s/ Laurie A. Munoz
                                                 LAURIE A. MUNOZ




                                             4